  Case 1-18-43928-cec         Doc 14   Filed 01/30/19              Entered 01/30/19 12:14:32




                                            Certitlcate Number: 01401 -NYE-DE-03 149 l 808
                                            Bankruptcy Case Number: l8-43928


                                          lllllil il |||ltilil||   ilil   I
                                                                    01.+0 |
                                                                              il   lilil   ||
                                                                                   -NYE-DE-0-I
                                                                                                il   |il||lilt   ililililt||ilil
                                                                                                       1.19I tt0tt
                                                                                                                                   ilt   ]l


              Cpnrrnrcarn Or Dnnron Enucarrorv

I CERTIFY that on August       18. 2018, at l0:00 o'clock PM EDT, Cinzia Clementi
completed a course on personal financial management given by internet by
GreenPath, Inc., a provider approved pursuant to ll U.S.C. $ I I I to provide an
instructional course concerning personal financial management in the Eastern
District of New York.




Date:   Ausust I 8.   201 8                Bv:          /s/Jerernv Lark


                                           Name: Jeremv Lark


                                           Title:       FCC Manaser
                    Case 1-18-43928-cec                   Doc 14             Filed 01/30/19              Entered 01/30/19 12:14:32




B   2:'(O6cid Fcnr 23)(t?JEn


                                          United States Banlanrptcy Court

                               /^tt
                               "

                               (-
                                     t'
                                             I
              (
         ln r. ,[t +-r Z I ct-    letYr < j -ra                                                        caseNo.-l8 -        !:?>t
                                                              Debtor
                                                                                                       Chaper

     .   DEBTOR'S. CERTTF'ICATTON OI. COMPLETION OF POST?ETITION INSiRUcTIoNAL
                 COURSE CONCERNING PERS ONAT FINANCLIJ, I{ANAGEMENT
                Ev*y inffiihul debtor in e {t!pt* !, chqt4r tt trw&At g tt4I@A) aryiieq or ch4tur 13 ccse nwstftle f}ii
         flrfrc:dton If aioitd pdidon k.fr1"4 cr-h.s1tot:se natst conzplete &dfle a sqttde ce*ificaioa Camplae oie of 1he
                                                    gaedbelow:
         follov,iag staetncts azdfiIe W tle deedl*t;
                        '.
               1p, 0 t*i ,.so QJ  'a vr^ * . tJ-r
                              ofDebicr)
                                                                                            .   te   debor iu tre abcv+sryied case, har:by

          csrti$ 6at on                                  Cle),I                        instractional ccurse in persoual finensi2t B4eg€6ent
          providedby                                      -e.es)                                               au agprovC pcrsoual fur@ial

          rnanryerocut providcr,

                    c6rincdeNo.ca"ryl,           o i!o l .-- NY s - bx-; O;: i ..1 c1 lNcty'
                    El   r,                                                                6c debbr intbe above-sryleC        casc, h"r.cby
                           (ft irtcd ].laroe of Debtor)
          ccrti* Sg!.1o pcrso'nal fraacial maaagt,ncot qolrse is requircd                  bc   a".e    of [Clpck tIe   qpropriae   ba;.Jz
                         tr   hcapaciry or,lisebiliry,   as   dcfincd itr   ll   US.'C. S 109(hI
                  fiActive Eii'itart ery i! a uilitary cchbd zoac; or
                . EI Rcsidcnc! i! a distui€t itr u&ich q€ Ulitec stdes trstec (or bankrcp:.cy aaub:inrdoil bas dctffioined Sat
          Fo ryp*ro"a inst'ugtional ccurscs are iot adcqudc at &is d-c to scrve tte addhionat individuals wbo wpuld otherwise
          bc requir:d.to complete srch coq-ses.
                                                                                                       C----'..
          Sigatrc         *+r."
          ,*;,        l /taf
                         //

              Ittstttctiotts: Use this fomaeuty to cettiry whcsayorr couplctcd                  E   qlursc b pcrsouat financiat Ea.€emc?t (Fc.d p.
         Balkr- P. I q0?GXA-) Do NOT use ttis forn to flc tq ccrtiicatc given to you by yor:r prepctitioo                           *.dit **rt6rrg
         provider and do NOT include wi& thc petitioa wbell firir.g ycur casl.

           Filing Deadlines: In 3 chapbr 7 casc, fitc wifth 45 days of 6e first ,totr set forSe raeeting of
                                                                                                            cre<iitors undcr
          $341 of &e Barh+tcy Coac. fa A"+* 1l or 13 cas.g file no l+r
                                                                                  f,",  the last papoent,,ode by the debtor es
         r-guircd.by 6e plan ordre Sliug of-aa mcrdou for enty of a aisclarge ua'derg I33{b) of -a" coa".
          1007(c).)
                                                                                                               t3*i.l-ilJ-r""                        t.
